DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the amendment filed on February 8th, 2021 for application no. 16/475,000 filed on June 28th, 2019. Claims 1, 3, 5-14, 16-17 and 20-21 are pending. In the present amendment, claims 1, 5, 9, 12-14, 17 and 21 are amended, and claims 2, 4, 15, 18-19 and 22-26 are canceled.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Li Li on February 16th, 2021. The application has been amended as follows:

Claim 3 (line 1) has been amended to read, “The locking device according to claim 1, wherein the ejector pin and”.

Claim 6 (line 1) has been amended to read, “The locking device according to claim 1, further”.

Claim 6 (line 4) has been amended to read, “a housing.”.



Claim 9 (line 8) has been amended to read, “extending through the mounting sleeve in an axial direction of the”.

Claim 9 (line 18) has been amended to read, “to slide from an unlocked position to a locked position in the axial direction of the”.

Claim 9 (line 24) has been amended to read, “the electromagnet configured to be selectively energized,”.

Claim 9 (line 28) has been amended to read, “the driving member,”.

Claim 12 (line 5) has been amended to read, “the synchronizing ring is provided with an inner ring gear portion, and an outer circumferential”.

Claim 13 (line 6) has been amended to read, “provided with an outer ring gear portion, and an inner circumferential surface of the first flange”.

Claim 14 (line 4) has been amended to read, “component being configured to drive a wheel on a right side, the first”.

Claim 16 (line 1) has been amended to read, “The power assembly according to claim 14, wherein the locking device”.

.

Response to Arguments
The Applicant's arguments filed February 8th, 2021 are in response to the Office Action mailed November 6th, 2020. The Applicant's arguments have been fully considered.
Regarding Claim 13, Applicant’s amendment has clarified the invention. As such, the relevant 112(b) rejections previously indicated in the last Office Action are withdrawn.
Regarding Claims 1, 9, 14 and 17, Applicant has recited features that distinguish from those taught by the prior art of record. See allowable subject matter set forth below.	

Allowable Subject Matter
Claims 1, 3, 5-14, 16-17 and 20-21 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art discloses or renders obvious a locking device having the combination of features recited in claim 1, and particularly “an electromagnet configured to be selectively energized”, “an ejector pin, one end of the ejector pin slidably connected to the first flange”, “a V-shaped driving profile, the other end of the ejector pin matched with the V-shaped driving profile, the V-shaped driving profile comprising an opening that in the axial direction of the first flange, increases from one end away from the second flange to one end near the second flange” and “wherein when the electromagnet is energized, the ejector pin is configured to move in the axial direction of the first flange through the driving profile and to push the synchronizing ring to slide from the unlocked position to the locked position”.
The closest prior art of Yoshisaka (US 10,473,169) discloses a locking device (Fig. 7) comprising a synchronizer ring (4A) activated by an electromagnet (55), but fails to disclose “when the electromagnet is energized, the ejector pin is configured to move in the axial direction of the first flange through the driving profile and to push the synchronizing ring to slide from the unlocked position to the locked position”, and there is no motivation to provide the prior art with a V-shaped driving profile absent impermissible hindsight.
Regarding Claim 9, none of the prior art discloses or renders obvious a locking device having the combination of features recited in claim 9, and particularly “a fixing sleeve, the fixing sleeve being sleeved over and fixed on the first shaft, and both the electromagnet and the driving member being sleeved over the fixing sleeve”, “a mounting sleeve, the mounting sleeve being provided with a through hole extending through the mounting sleeve in the axial direction of the first flange”, “a guiding sleeve, the guiding sleeve being provided with a guiding groove” and “an ejector pin, the ejector pin slidably disposed in the through hole of the mounting sleeve of the first flange and in the guiding groove of the guiding sleeve of the first flange”.
The closest prior art of Yoshisaka (US 10,473,169) discloses a locking device (Fig. 7) comprising a first flange (4A) and an ejector pin (83), but fails to disclose “the ejector pin slidably disposed in the through hole of the mounting sleeve of the first flange and in the guiding groove of the guiding sleeve of the first flange”, and there is no motivation to provide the prior art with the ejector pin arrangement described in claim 9 absent impermissible hindsight.
Regarding Claim 14, none of the prior art discloses or renders obvious a power assembly having the combination of features recited in claim 14, and particularly “a first power component and a second power component, the first power component being configured to drive a wheel on a left side, the second power component being configured to drive a wheel on a right side, the first power component and the second power component each comprising a motor and a transmission, and the transmission being adapted to be connected between the motor and the wheel on the corresponding side, wherein the transmission is a three-stage reducer” and “a locking device”.
The closest prior art of Zhu (US 9,623,872) discloses a power assembly comprising two motors (Fig. 2, 1, 2) and a locking device (6), but fails to disclose two three-stage reducers, and there is no motivation to provide the prior art with the three-stage reducers described in claim 14 absent impermissible hindsight.
Regarding Claim 17, none of the prior art discloses or renders obvious a power transmission system comprising at least one power assembly having the combination of features recited in claim 17, and particularly “a first power component and a second power component, the first power component being configured to drive a wheel on a left side, the second power component being configured to drive a wheel on a right side, the first power component and the second power component each comprising a motor, a transmission, and a corresponding housing in which the motor and transmission are disposed, the transmission being adapted to be connected between the motor and the wheel on the corresponding side, the two housings connected, and a connecting portion of the two housings defining an accommodating cavity” and “a locking device disposed in the accommodating cavity”.
The closest prior art of Zhu (US 9,623,872) discloses a power assembly comprising two motors (Fig. 2, 1, 2), a locking device (6) and a housing (see Fig. 2), but fails to disclose “a connecting portion of the two housings defining an accommodating cavity”, and there is no motivation to divide the housing disclosed by Zhu into separate housings absent impermissible hindsight.
 “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571) 272-4074. The examiner can normally be reached on M-F, 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659